899 F.2d 1228
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Vera A. WILLIAMSON, Petitioner,v.VETERANS ADMINISTRATION, Respondent.
No. 89-3218.
United States Court of Appeals, Federal Circuit.
March 16, 1990.

Before MARKEY, Chief Judge, BENNETT, Senior Circuit Judge, and ALLEN SHARP, District Judge.*
PER CURIAM.

DECISION

1
Vera A. Williamson (Williamson) appeals from the Merit Systems Protection Board's (board's) dismissal for untimeliness of her petition for review of the administrative judge's initial decision.  We affirm.

OPINION

2
The June 24, 1988 initial decision informed Williamson that July 29, 1988 was the last day for filing a petition for review.  Her petition, postmarked August 2, 1988, was untimely.  See 5 C.F.R. Sec. 1201.114(d).  We agree with the board's reasoning in its February 16, 1989 "opinion and order" that Williamson's "Motion for Waiver of time to Reply" fails to demonstrate "good cause" for the untimely filing.  See 5 C.F.R. Sec. 1201.113(d);  Rowe v. Merit Systems Protection Bd., 802 F.2d 434, 437-38 (Fed.Cir.1986).  Hence the initial decision became final on July 29, 1988.


3
Because Williamson's appeal was filed more than 30 days from July 29, 1988, we are without jurisdiction to review the initial decision directly.  See 5 U.S.C. Sec. 7703(b)(1).



*
 The Honorable Allen Sharp, Chief Judge of the United States District Court for the Northern District of Indiana, sitting by designation